News Release Trustmark Corporation Announces First Quarter 2015 Financial Results JACKSON, Miss. – April 28, 2015 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $29.1 million in the first quarter of 2015, which represented diluted earnings per share of $0.43.Trustmark’s performance during the first quarter of 2015 produced a return on average tangible equity of 11.86% and a return on average assets of 0.97%.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable June 15, 2015, to shareholders of record on June 1, 2015. First Quarter Highlights ● Building traction in higher loan-growth markets: Alabama, Texas and Tennessee ● Mortgage banking revenue increased 51.5% and insurance revenue increased 10.0% linked quarter ● Noninterest expense declined $5.2 million from the prior quarter; efficiency ratio improved 270 bps to 66.46% ● Solid credit quality continued; nonperforming assets declined 2.7% from the prior quarter Gerard R. Host, President and CEO, stated, “Trustmark posted another quarter of solid financial results, tempered in part by the prolonged low interest rate environment.We continued to expand customer relationships, reflected by legacy loan growth in our Alabama, Texas and Tennessee markets, in addition to growth in our mortgage and insurance businesses.We strengthened our presence in the Greater Birmingham area with additional commercial lending and real estate professionals and are committed to expanding our relationships in this market.During the quarter, revenue remained stable at approximately $140 million, while noninterest expense declined $5.2 million, resulting in an improved efficiency ratio.Credit quality remained strong and continued to be an important contributor to our financial success.Thanks to our associates, solid profitability and strong capital base, Trustmark remains well-positioned to continue meeting the needs of our customers and creating value for our shareholders.” Balance Sheet Management ● Legacy loan growth in Alabama, Tennessee and Texas offset by reductions in Mississippi ● Average noninterest-bearing deposits represented 28.1% of average total deposits in the first quarter ● Capital base provides opportunity to support additional growth Loans held for investment totaled $6.4 billion at March 31, 2015, a decrease of $35.6 million, or 0.6%, from the prior quarter and an increase of $490.1 million, or 8.3%, from one year earlier.Construction, land development and other land loans increased $71.8 million from the prior quarter, driven entirely by growth in construction loans across Trustmark’s five-state franchise.During the quarter, many customers took advantage of attractive, lower mortgage rates; Trustmark elected to sell the vast majority of these lower-rate, longer-term home mortgages in the secondary market, rather than replacing the runoff in its single-family loan portfolio.Loans secured by nonfarm, nonresidential real estate decreased $36.3 million as growth in owner-occupied real estate in Alabama and Tennessee was more than offset by declines in non-owner occupied loans in Texas and Mississippi.Other real estate secured loans, which include multifamily projects, decreased by $20.5 million, driven primarily by activity in the Mississippi market.Commercial and industrial loans declined $41.6 million as the growth in the Tennessee market was more than offset by seasonal paydowns in the Mississippi market.Other loans, which include nonprofits and real estate investment trusts, increased $6.2 million, reflecting growth in Mississippi, Texas and Alabama.Loans to states and other political divisions increased $11.6 million, primarily reflecting growth in Texas and Alabama. Acquired loans totaled $498.4 million at March 31, 2015, down $51.0 million from the prior quarter.Collectively, loans held for investment and acquired loans totaled $6.9 billion at March 31, 2015, down $86.6 million from the prior quarter. Average earning assets during the first quarter totaled $10.6 billion, unchanged from the prior quarter and up 3.9% from one year earlier.Average deposits in the first quarter totaled $9.8 billion, up $234.5 million, from the prior quarter.Noninterest-bearing deposits represented 28.1% of average deposits in the first quarter of 2015. Trustmark’s capital position remained solid, reflecting the consistent profitability of its diversified financial services businesses.At March 31, 2015, Trustmark’s tangible equity to tangible assets ratio was 8.91%, while the total risk-based capital ratio was 14.92%.Tangible book value per share was $15.53 at March 31, 2015, up 2.6% from the prior quarter and 8.1% from the prior year. Credit Quality ● Continued improvement in classified and criticized loan balances ● Other real estate declined 2.5% linked quarter and 19.2% year-over-year ● Net charge-offs were negligible and represented less than one basis point of average loans in the first quarter Levels of both classified and criticized loans continued to reflect steady improvement.Relative to the prior quarter, Trustmark’s classified and criticized loan balances declined 4.7% and 8.9%, respectively.When compared to the prior year, classified loan balances decreased 13.8%, while criticized loan balances decreased 21.3%. Nonperforming assets declined $4.7 million, or 2.7%, from the prior quarter and $8.4 million, or 4.8%, from the comparable period one year earlier.The decline during the quarter was attributable to a reduction in both nonaccruals and other real estate, while the year-over-year decline was attributable to a reduction in other real estate. Allocation of Trustmark’s $71.3 million allowance for loan losses represented 1.30% of commercial loans and 0.61% of consumer and home mortgage loans, resulting in an allowance to total loans held for investment of 1.11% at March 31, 2015, representing a level management considers commensurate with the inherent risk in the loan portfolio.The allowance for loan losses represented 205.5% of nonperforming loans, excluding impaired loans at March 31, 2015. All of the above credit quality metrics exclude acquired loans and other real estate covered by FDIC loss-share agreement. Revenue Generation ● Mortgage revenue increased 51.5% from the prior quarter and 31.3% from the prior year; production up 3.7% from the prior quarter and 32.2% from the prior year ● Insurance revenue increased 10.0% and 6.4% from the prior quarter and year, respectively Revenue in the first quarter totaled $139.8 million and remained relatively stable compared to the prior quarter, reflecting Trustmark’s diversified business model.Net interest income (FTE) in the first quarter totaled $101.5 million, resulting in a net interest margin of 3.88%.Relative to the prior quarter, interest income (FTE) decreased $1.7 million due primarily to lower yields on taxable investment securities and fewer days in the first quarter.The yield on acquired loans in the first quarter totaled 11.62% and included recoveries from settlement of debt of $3.9 million, which represented approximately 2.99% of the annualized total acquired loan yield in the first quarter.Excluding acquired loans, the net interest margin in the first quarter totaled 3.47%.Comparatively, the net interest margin, excluding acquired loans and yield maintenance payments on prepaid securities, totaled 3.46% in the prior quarter. Noninterest income totaled $42.4 million in the first quarter, an increase of 0.8% from the prior quarter and a decrease of 3.9% from levels one year earlier.The decline from the same period in the prior year was due primarily to debit card interchange-fee standards that became effective for Trustmark on July 1, 2014, and a loss related to the disposition of a former branch office building.Bank card and other fees remained relatively stable compared to the prior quarter, while service charges on deposit accounts declined 11.4% linked quarter, reflecting a seasonal reduction in NSF and overdraft fees.Other income, net declined $1.7 million from the prior quarter; the reduction was due to write-downs of the FDIC indemnification asset as resolution of covered other real estate exceeded expectations, the aforementioned sale of a branch location as well as from insurance proceeds associated with non-qualified benefit plans in the fourth quarter. Mortgage banking revenue in the first quarter totaled $9.0 million, an increase of 51.5% relative to the prior quarter and 31.3% from the comparable period one year earlier.The increase in mortgage revenue relative to the prior quarter reflects expanded secondary marketing gains, in addition to improved mortgage servicing hedge ineffectiveness and an increased fair value of mortgage loans held for sale.Mortgage loan production in the first quarter totaled $304.6 million, up 3.7% from the prior quarter and 32.2% from levels one year earlier. Insurance revenue in the first quarter totaled $8.6 million, an increase of 10.0% from the prior quarter and 6.4% relative to levels one year earlier.Due to a continued focus on business development, group health and commercial property and casualty businesses were the primary drivers of growth.In the first quarter, wealth management revenue totaled $8.0 million, a 5.6% decrease from the prior quarter that was primarily attributable to decreased brokerage commissions. Noninterest Expense ● Noninterest expense totaled $99.2 million, down 5.0% from the prior quarter ● Efficiency ratio improved to 66.46% Noninterest expense totaled $99.2 million in the first quarter.Excluding ORE expense and intangible amortization of $3.1 million, noninterest expense totaled $96.1 million, a decrease of $3.0 million, or 3.0%, from comparable expenses in the prior quarter.Salaries and benefits totaled $57.2 million in the first quarter, unchanged from the prior quarter and up 0.8% relative to the prior year.ORE and foreclosure expense declined by $2.1 million during the quarter, while net occupancy-premises expense declined by $441 thousand.Services and fees decreased $280 thousand during the quarter, reflecting the gradual transition of activities performed by third-party consultants to current associates.Other expense decreased $2.7 million relative to the prior quarter; the reduction was due in part to contingency reserves established in the fourth quarter of 2014 as well as to lower loan-related expenses. While banking center offices will remain an extremely important delivery channel, banking will continue to evolve as something customers will do, not necessarily some place they will go.As such, Trustmark has made investments in mobile banking products to ensure it continues to meet the evolving needs of customers.In the second quarter of 2015, Trustmark will introduce its new consumer mobile banking service.Once the initial customer adoption period is complete, new features such as mobile deposit, personal financial management, and new payment and transfer options will be incrementally introduced throughout 2015. Trustmark also continued the realignment of its retail delivery channels to enhance productivity and efficiency, as well as promote additional revenue growth.During the first quarter, Trustmark completed the consolidation of a banking center with limited growth opportunities into another office and announced the consolidation of five banking offices that will be completed during the second quarter of 2015.As part of Trustmark’s ongoing branch optimization initiative, Trustmark will have consolidated 28 offices, inclusive of pending closures, since 2012. In conjunction with the completed closures, Trustmark reallocated a portion of those resources and opened five offices in attractive markets, including Birmingham and Montgomery, Alabama; Jackson, Mississippi; Memphis, Tennessee; and Houston, Texas, since 2012.Trustmark is committed to investments to support profitable revenue growth, as well as reengineering and efficiency opportunities to enhance shareholder value. Additional Information As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, April 29, 2015, at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 317-3051 or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com, which will also include a slide presentation Management will review during the conference call.A replay of the conference call will also be available through Wednesday, May 13, 2015, in archived format at the same web address or by calling (877) 344-7529, passcode 10063235. Trustmark Corporation is a financial services company providing banking and financial solutions through 202 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning.You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information.These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements.You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition.Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including the extent and duration of the current volatility in the credit and financial markets, as well as crude oil prices, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest bearing deposits and other low-cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions, including the potential impact of issues relating to the European financial system, and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations, or enforcement practices, or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, greater than expected costs or difficulties related to the integration of acquisitions or new products and lines of business, natural disasters, environmental disasters, acts of war or terrorism, and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. Trustmark Investor Contacts: Louis E. Greer Treasurer and Principal Financial Officer 601-208-2310 F. Joseph Rein, Jr. Senior Vice President 601-208-6898 Trustmark Media Contact: Melanie A. Morgan Senior Vice President 601-208-2979 TRUSTMARK CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION March31, 2015 ($ in thousands) (unaudited) Linked Quarter Year over Year QUARTERLY AVERAGE BALANCES 3/31/2015 12/31/2014 3/31/2014 $ Change % Change $ Change % Change Securities AFS-taxable $ ) -0.6 % $ % Securities AFS-nontaxable ) -1.4
